Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on September 9, 2021.
The application has been amended as follows: 
In claim 1, line 15, replace “positioned in” with –with respect to--.
In claim 4, line 3, after “perpendicular” add –to both side surfaces of the passage part--.
In claim 5, line 3, replace “other end” with –end opposite the one end of the passage part--.
In claim 5, line 4, after “perpendicular” add –to both side surfaces of the passage part--.
In claim 10, line 3, replace “other end” with –end opposite the one end of the passage part
In claim 28, line 2, replace “the group” with –a group--.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance. It was not found in the prior art search a teaching or suggestion for a chip, or its use, wherein the chip comprises a passage path, an inlet part positioned on one end of the passage part, a fine particle discharge part positioned on one side surface of the passage part, wherein the groove includes one or more inclined grooves formed to be inclined at an angle greater than 0 degrees and less than 90 degrees with respect to a line which is perpendicular to both side surfaces of the passage part, and wherein the fine particle discharge part is positioned at: 

an end opposite to the one end of the passage part connected to the side surface of the passage part; or
a corner at which the side surface and the end opposite to the one end of the passage part are connected.
It was also not found in the prior art search a teaching or suggestion for the benefits or advantages of the claimed limitations, such as those disclosed in paragraph 0048.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160161378. Para. 0090. 
US 20160121331. 
US 20150238963.
US 20140341788.
US 20140174994.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/               Primary Examiner, Art Unit 1641